Citation Nr: 1706422	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a disability manifested by chest pain.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1998 to May 2001 and from January 2003 to January 2004, to include unverified periods of ACDUTRA in January 2005, August 2006, and October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Regional Office (RO) in Waco, Texas.

In August 2015, this matter was initially before the Board, at which time the procedural history was outlined.  Subsequently, the Board considered this appeal again in March 2016, and remanded this matter for further development in order to comply with prior Board remand instructions.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

Service treatment records show that the Veteran received medical attention for each of the claims he has made.  For instance, the Veteran received treatment for chest pain in September 2000, December 2000, and November 2003.  In June 2000, the Veteran was treated for a low back injury.  In March 2000, the Veteran's right knee was treated due to re-injury of a prior grade 3 knee sprain that occurred during service in 1999.  An April 2001 treatment record shows that the Veteran endorsed bilateral knee pain, lower back pain related to lifting, and a head injury due to blunt trauma that occurred in February 2001.  Treatment records from May 2001 show that the Veteran endorsed chest pain since 1999.  This record also notes the Veteran's report of experiencing upper respiratory congestion since this initial head injury in February 2001.  The Veteran further endorsed continued symptoms of low back pain, knee pain, chest pain with breathing difficulties, and a head injury in a July 2003 Report of Medical History.  In October 2006, the Veteran received a medical fitness evaluation.  The treating physician noted that the Veteran endorsed symptoms of obstructive sleep apnea that required further evaluation.

Furthermore, post-service treatment records show continued treatment for these disabilities.  The Veteran was treated for sleep apnea beginning in June 2011.  In July 2013, the Veteran's private treatment records show an assessment for headaches, obstructive sleep apnea, and memory loss.  Since then, the Veteran has continued treatment for headaches, obstructive sleep apnea, chest pain, and memory loss.  In November 2014, the Veteran began physical therapy for low back and knee pain.  Treatment records received in May 2016 indicate that a MRI was taken of the Veteran's brain, but there is no medical commentary associated with these records.

The Board finds that VA examinations are necessary in order to determine the nature and likely etiology of the claimed disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The evidence of record for these disabilities meets the low threshold of McLendon and VA examinations should be obtained.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current low back disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Clarify the current diagnosis of the low back, and provide an opinion as to whether it is it at least as likely as not (a 50 percent or better probability) that any current low back disability is related to service, to include an April 2001 treatment record endorsing low back pain due to injury.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a right knee disability.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that a current right knee disability is related to service, to include a March 2000 right knee injury.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of a disability manifested by chest pain.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that any current disability manifested by chest pain is related to service, to include treatment records from September 2000, December 2000, and November 2003.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

4.  Schedule a VA examination to determine and clarify the nature and etiology of the Veteran's residuals of a February 2001 head injury due to blunt trauma, to include headaches and memory loss.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) For each diagnosis, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to service.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


